Citation Nr: 0300711	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  99-16 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to a compensable initial rating for a right 
inguinal hernia.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
a Regional Office of the Department of Veterans Affairs, 
which awarded the veteran service connection, with a 
noncompensable initial rating, for a left inguinal hernia, 
and denied service connection for a right inguinal hernia, 
status post right orchiectomy.  The veteran responded with 
an October 1998 Notice of Disagreement in which he stated 
that his inguinal hernia was on the right side, not the 
left, and that a compensable initial rating was warranted 
for this disability.  A statement of the case was issued 
in July 1999 on the issue of the denial of service 
connection for a right inguinal hernia post right 
orchiectomy.  The veteran responded with a VA Form 9, 
filed in July 1999 again stating that the hernia was on 
his right side, not the left.  In a May 2001 rating 
decision, the RO rescinded the September 1998 as clearly 
and unmistakably erroneous; in place of the September 1998 
decision, the RO awarded the veteran service connection 
for a right inguinal hernia, and denied service connection 
for a left inguinal hernia.  A noncompensable initial 
rating was assigned for the right inguinal hernia.  


REMAND

The case is confusing with respect to procedure.  As is 
noted above, the veteran filed a timely Notice of 
Disagreement regarding the September 1998 rating decision 
which denied service connection for a right inguinal 
hernia.  A statement of the case was issued on this in 
July 1999.  In July 1999, the veteran submitted a 
substantive appeal of the denial of service connection for 
a right hernia, again reiterating that there was a mistake 
in the record.  In May 2001, the RO finally determined 
that there was no left hernia, found error in the rating 
decision granting service connection for a left hernia, 
and "corrected" the earlier decision by granting service 
connection for a right hernia with a noncompensable 
rating.  The RO continued the denial of residuals of a 
right orchiectomy.  A supplemental statement of the case 
was issued in June 2001 regarding residuals of a right 
orchiectomy.

This case is complicated in that the veteran has 
consistently appealed the denial of service connection for 
a right inguinal hernia and claimed entitlement to a 
compensable rating.  He submitted a notice of disagreement 
to the original rating decision and submitted a 
substantive appeal on the proper Form 9, continually 
pointing out that it was a right sided hernia that he was 
concerned with, not a left.  When, eventually, service 
connection was granted for the right sided hernia, it is 
reasonable to assume that the complexity of the procedures 
and notifications justified the veteran in believing that 
he had appealed both the denial of service connection (for 
a right hernia) and to the compensable rating assigned 
(whether to the "wrong" left sided hernia or to the 
"right" right sided hernia).  The Board believes that he 
is entitled to a statement of the case on the issue of 
entitlement to a compensable rating for a right sided 
hernia.  See 38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 
38 C.F.R. § 19.26 (2002).  The U.S. Court of Appeals for 
Veterans Claims (hereinafter Court) held in Manlincon v. 
West, 12 Vet. App. 238 (1999), that, when a notice of 
disagreement is filed, the Board should remand, rather 
than refer, the issue to the RO for the issuance of a 
Statement of the Case.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  Consequently, the Board will remand the 
issue of entitlement to compensable initial rating for a 
right inguinal hernia to the RO for the issuance of a 
statement of the case on that issue, which reflects its 
proper procedural status as noted herein.  

Accordingly, this case is REMANDED for the following:

The RO should issue a statement of the case 
with respect to the issue of entitlement to 
a compensable initial rating for a right 
inguinal hernia.  In addition, the RO must 
review the claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 1991 & Supp. 2002) with respect 
to this issue are fully satisfied.  The 
veteran and his representative are hereby 
notified that following the statement of 
the case concerning this issue, he must 
perfect a timely substantive appeal if he 
desires appellate review of this issue by 
the Board.  

If and only if an appeal is perfected, the case then 
should be returned to the Board.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




